57 N.Y.2d 1001 (1982)
In the Matter of Andrew Martin, Appellant,
v.
Gordon M. Ambach, as Commissioner of Education of the State of New York, et al., Respondents.
Court of Appeals of the State of New York.
Argued October 12, 1982.
Decided November 11, 1982.
Kevin H. Harren and Bernard F. Ashe for appellant.
Kenneth Pawson and Robert D. Stone for respondents.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (85 AD2d 869).